Case 2:19-cr-00286-JDC-KK Document 88 Filed 11/10/20 Page 1 of 3 PageID #: 328




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                           CASE NO. 2:19-CR-00286-01

VERSUS                                             JUDGE JAMES D. CAIN, JR.

JARVIS PIERRE (01)                                 MAGISTRATE JUDGE KAY

                                MEMORANDUM ORDER

       Before the Court is a Motion to Sever (Doc. 38) wherein Defendant Jarvis Pierre,

this his counsel moves to sever each count of the original indictment. Defendant Pierre,

through his counsel, asserts that Counts 1 and 3 occurred on a different date than Count 2.

Consequently, Pierre moves to separate the trials of these Counts because they are not

based on the same act or transaction and are not based on two or more connected acts or

transactions or constituting parts of a common scheme or plan. Pierre also argues that

Count 2 must be severed from Count 3 because they involved different weapons and

different types of drugs.

       Under Federal Rule of Criminal Procedure 8(a), offenses may be charged in the

same indictment when they “(1) are of the same or similar character, or (2) are based on

the same act or transaction, or (3) are connected together or constitute parts of a common

scheme or plan.”

       The charges against Pierre involve two separate traffic stops in which the arresting

officers found illegal drugs and possession of a firearm. Pierre argues that the offenses are

not of the same or similar character, they are not on the same act or transaction and are not

connected or constitute parts of a common scheme or plan. Pierre also suggests that trying
Case 2:19-cr-00286-JDC-KK Document 88 Filed 11/10/20 Page 2 of 3 PageID #: 329




these offenses in one trial will cause him to suffer significant prejudice. Federal Rule of

Criminal Procedure 14 allows “separate trials of counts.. . or . . . whatever other relief

justice requires” if the court concludes that a defendant may be prejudiced by the joinder

of offenses.

       On October 7, 2020, the Grand Jury issued a Superseding Indictment” which

stemmed from the two traffic stops charging Pierre with two (2) counts of being a felon in

possession of a firearm, and possession of a weapon in furtherance of drug trafficking.

Pierre filed another Motion to Sever and a Motion to Dismiss the Superseding Indictment

which the undersigned denied at a hearing on November 5, 2020.

       The Government asserts that the evidence gathered in each traffic stop would likely

be admissible under Federal Rule of Evidence Rule 404b to show knowledge, intent and

lack of mistake or accident, thus, any interest the defendant might have in severing the

counts is outweighed by the Government’s interest in judicial economy.

       In United States v. Park, 531 F.2d 754, 761 (5th Cir. 1976), the defendant was

initially indicted for possession of a firearm and later he was indicted on drug charges even

though the drugs and firearm were found at the same time pursuant to a search warrant.

The indictments were joined by the court for trial. The Fifth Circuit observed that a refusal

to sever properly joined charges in a single indictment is properly discretionary with the

trial court. It found that since the drugs and firearms were found in the same search, they

were based upon the same transaction and their joinder was proper under Rule 8(a).

               In Park the defendant argued he was prejudiced by the introduction of a prior

drug conviction and that it impaired his defense preparation because his right to testify or
Case 2:19-cr-00286-JDC-KK Document 88 Filed 11/10/20 Page 3 of 3 PageID #: 330




not testify was eliminated by the submission of his prior drug conviction. The Government

argues the evidence of the prior drug conviction would have been admissible pursuant to

Federal Rule of Evidence Rule 404b for the purpose of showing Park’s intent to

manufacture PCP and his knowledge of drugs. The Fifth Circuit agreed that the prior drug

crime could have been admitted in a separate trial to prove intent and knowledge, and hence

there could be no possible legal prejudice resulting from joinder. Park, 53 F.2d at 763.

       The Court agrees with the Government that Pierre will not be prejudiced because

evidence of both crimes will be admissible pursuant to Federal Rule of Evidence Rule

404b. Furthermore, the Superseding Indictment makes all of the Counts relevant to a drug

trafficking scheme. We also find that both traffic stops involved the same or similar

characteristics—possession of illegal drugs and illegal firearms. Lastly and more

significantly, the Court has denied Pierre’s motion to sever the Counts in the Superseding

Indictment, which renders this motion moot. Accordingly,

       IT IS ORDERED that the motion to Sever is hereby DENIED as MOOT.

       THUS DONE AND SIGNED in Chambers on this 10th day of November, 2020.



                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
